Butler App. No. CA2005-10-422, 2006-0hio-5195. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Entry filed October 31, 2006:
“Whether a trial court is required to impose consecutive sentences when a defendant is convicted of multiple counts of an offense listed in R.C. 2929.13(F).”
Moyer, C.J., and Lanzinger, J., dissent.
The conflict case is State v. Sharp, Allen App. No. 1-02-06, 2002-Ohio-2342.